Citation Nr: 1642041	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-34 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1960 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran has asserted that he has ischemic heart disease as a result of exposure to herbicides while in active service.  Specifically, the Veteran has reported that while stationed in the Philippines, he had a brief temporary duty assignment in Vietnam.

Development was conducted in an attempt to verify the Veteran's in-country service in the Republic of Vietnam so as to concede exposure to herbicides.  However, the Board finds that further development is necessary due to information provided by the Veteran and his spouse during the March 2016 hearing.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Conduct the appropriate development to confirm whether the Veteran had a temporary assignment in Vietnam from either July 1965 or August 1965 to December 1965 while based in the Philippines.  Development should specifically include checking any flight records from Clark Air Base to Tan Son Nhut Air Base, records from the Tan Son Nhut personnel office, the reason for the Veteran's receipt of the Armed Forces Expeditionary Medal, and records for the reported receipt of danger pay for serving in Vietnam.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

